United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3394
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Eric Johnson Beard

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                             Submitted: March 6, 2017
                               Filed: March 9, 2017
                                   [Unpublished]
                                  ____________

Before SMITH, BOWMAN, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      Eric Beard, who pleaded guilty to a felon-in-possession offense, appeals the
sentence that the District Court1 imposed, which was based in part on an upward


      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
departure under U.S. Sentencing Guidelines § 4A1.3(a). On appeal, his counsel has
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the District
Court erred by departing upward and that Beard’s sentence is substantively
unreasonable. Beard has filed a pro se brief challenging his sentence and claiming
that he received ineffective assistance of counsel.

       To begin, we decline to consider Beard’s ineffective-assistance claim on direct
appeal. See United States v. Ramirez-Hernandez, 449 F.3d 824, 826–27 (8th Cir.
2006) (noting that ineffective-assistance claims should be litigated in collateral
proceedings where the record can be properly developed). As for Beard’s sentence,
we conclude that the District Court did not abuse its discretion in departing upward
under § 4A1.3(a) and that the sentence is not substantively unreasonable. See United
States v. Vasquez, 552 F.3d 734, 738 (8th Cir. 2009) (stating that departures from the
sentencing Guidelines are reviewed for abuse of discretion); Gall v. United States, 552
U.S. 38, 51 (2007) (describing appellate review of sentencing decisions).

      We have independently reviewed the record under Penson v. Ohio, 488 U.S. 75,
80 (1988), and have found no non-frivolous issues. Accordingly, we affirm.
                      ______________________________




                                          -2-